PER CURIAM.
We reverse the judgment holding appellant in indirect criminal contempt of court because the order to show cause was not “based upon an affidavit or sworn testimony of an individual having personal knowledge of the essential facts.” Hunt v. State, 659 So.2d 363, 364 (Fla. 1st DCA 1995). We do not intend by this opinion to preclude the initi*531ation of new proceedings, provided that the requirements of Florida Rule of Juvenile Procedure 8.150(b) are satisfied.
REVERSED.
MINER and WEBSTER, JJ., concur.
LAWRENCE, J., specially concurs with written opinion.